Citation Nr: 1545425	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  12-26 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to March 8, 2010, for the grant of an increased 40 percent disability rating for the Veteran's service-connected hearing loss.

2.  Entitlement to an effective date prior to March 8, 2010 for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In July 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge and the hearing transcript is of record.


FINDINGS OF FACT

1.  An August 1994 rating decision that denied an increased rating for hearing loss became final and no new claim was received or raised by the record prior to March 8, 2010.  

2.  There is no evidence of record in the one year prior to March 10, 2010, documenting a worsening of the Veteran's hearing loss. 

3.  The earliest claim for service connection for tinnitus was March 8, 2010. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 8, 2010, for an evaluation of 40 percent for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2015).

2.  The criteria for an effective date prior to March 8, 2010, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided for the claim for increased rating in July 2010.  The appeal of the effective date for service connection for tinnitus from the Veteran's disagreement with the effective date assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  

All evidence relevant to the Veteran's claim has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding. Thus, VA's duty to assist is met.

II. Legal Criteria and Analysis

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377 (1999).  The effective date for the grant of service connection for disability compensation is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

The effective date of a grant of an increased evaluation is based upon a variety of factors, including the date of claim, date entitlement is shown, and finality of prior decisions.  See U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Section 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) provide an exception to the general rule for increased rating claims by stating that the effective date of an increased rating shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise, date of claim.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

If new and material evidence was received (other than service department records) within the appeal period or prior to the appellate decision, the new and material evidence is to be considered in connection with the pending appeal.  If no subsequent final rating decision or statement of the case is rendered, the effective date will be as though the former decision had not been rendered.  See 38 C.F.R. §§ 3.156(b); 3.400(q). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1). 

A.  Increased rating for hearing loss

The Veteran seeks an effective date earlier than March 8, 2010, for the assignment of a 40 percent rating for his service-connected bilateral hearing loss.  At the July 2015 Board hearing, the Veteran alleged that he did not know that he was service-connected for bilateral hearing loss in October 1975, but he essentially argues that the increased rating should be dated from that time or from September 1979 when he became aware that he was service connected for hearing loss.  For the reasons that follow, the Board concludes that the evidence of record is against a finding that an earlier effective date is warranted. 

In a June 1976 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective October 28, 1975, the date of the Veteran's initial claim of service connection.  Although a copy of the specific notice sent to the Veteran is not of record, there is a data sheet dated in June 1976 which includes all the pertinent information and indicates 3 copies of a notice letter were to be prepared.  

A February 1977 private treatment record, date-stamped as received at the RO on February 23, 1977, indicated that the Veteran had bilateral hearing loss and that it was recommended that the Veteran get a hearing aid.  The physician noted that the Veteran had been seen in September 1975 at which time he was found to have a bilateral sensorineural hearing loss.  The Veteran returned to the office in August 1976 at which time he underwent further audiometric testing and it was felt that a hearing aid should be tried.  

When the Veteran submitted his Substantive Appeal in September 2012, he included a copy of an undated VA audiometric examination which noted results for both ears, but did not include speech discrimination testing.  The record identified the Veteran and noted he was 27 years old.  The Board notes that the Veteran was born in 1951; thus, the record is likely from 1978.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, the fact that the Veteran submitted a copy of records generated in 1978 many years later, in September 2012 is not determinative.   

A VA treatment record dated in September 1979 detailed a Speech Pathology consultation which noted the Veteran was service-connected for "hearing and tinnitus."  The signer noted that the Veteran's hearing loss is such that it should not interfere significantly with communication, but he may need amplification if his hearing loss progresses.  Amplification was not suggested at that time.  

In November 1993, the Veteran filed a claim seeking an increased rating for service-connected bilateral hearing loss.  In August 1994, the RO denied the Veteran's claim.  The Veteran was notified of that decision and his appellate rights that same month and did not file a notice of disagreement or submit new and material evidence within one year of notification.  Thus, the August 1994 rating decision is final.  

The February 1977 private treatment record referred to a possible worsening of the Veteran's service-connected hearing loss disability and thus, was new and material evidence submitted within one year of the June 1976 rating decision.  The June 1976 rating decision was not final.  Any subsequent decision based on that evidence would relate back to the original claim.  Buie v. Shinseki, 24 Vet. App. 242 (2011).  Since the June 1976 rating decision was not final at the time the 1978 and 1979 VA records were generated, those records are similarly new and material evidence that would be considered to have been submitted in connection with the October 1975 claim that was the subject of the June 1976 rating decision.  Had the June 1976 rating decision been final, the 1978 and 1979 VA treatment records would be informal claims for increased rating for the already service-connected hearing loss.  

The Veteran's claim for increased rating for hearing loss was decided in the subsequent August 1994 rating decision which did become final in the absence of new and material evidence or a timely appeal.  Thus, neither October 1975 nor a date in 1978 or 1979 related to the VA treatment records is an appropriate effective date.  Young v. Shinseki, 22 Vet. App. 461 (2009).

The August 1994 rating decision is final based on the evidence of record at the time, and not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

In October 1996 correspondence, a next friend of the Veteran submitted a statement asserting that the Veteran wished to establish an informal claim; however, the claim was never specified, and there was no corresponding evidence submitted. 

The earliest document in the claims file received after the August 1994 rating decision that can be construed as a claim for an increased rating for bilateral hearing loss was date-stamped as received on March 8, 2010.  The October 1996 statement cannot be considered a claim for increased rating because the "claim" was not specified; the benefit sought was not identified.  38 C.F.R. § 3.155(a).

In the rating action on appeal, the RO considered the findings of an October 2010 VA audiological examination and granted a 40 percent rating, effective March 8, 2010, the date of claim.  Based on a review of the record, the Board concludes that an effective date earlier than March 8, 2010, is not warranted.  

The Veteran did not have any communication with VA indicating an intent to apply for increased rating for hearing loss until the March 2010 claim for increase.  Further, the Veteran had no VA treatment between August 1994 and March 2010, which could evidence the need for a higher rating.  There is also no lay or medical evidence showing an increase in disability within the year prior to the March 2010 claim.  

Although the Veteran contends that an effective date of September 1979 is warranted, as discussed, there were no pending claims prior to March 2010.  As there is no evidence or claim for increase prior to March 8, 2010, or that the increase was initially ascertainable in the year prior to that claim, there is no basis for an effective date for the 40 percent rating prior to March 8, 2010.  Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2) .

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an effective date prior to March 8, 2010 for the assignment of a 40 percent disability evaluation for the service-connected bilateral hearing loss disability must be denied.

B.  Tinnitus

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for tinnitus because his tinnitus occurred at the same time of his original October 1975 hearing loss claim.

The Veteran initially filed a claim for entitlement to service connection for tinnitus in a claim date-stamped as received at the RO on March 8, 2010.  In the November 2010 rating action on appeal, the RO considered a positive opinion in the October 2010 VA examination and granted service connection, effective March 8, 2010, the date the claim was received.  In his February 2011 notice of disagreement, the Veteran requested that the effective date for his tinnitus be the same effective date as when he was service-connected for hearing loss.  The Veteran alleged that he was service connected for hearing loss and tinnitus in September 1979.  

The evidence of record reflects that the Veteran was service-connected for hearing loss effective October 28, 1975, and not tinnitus.  Evidence of record at the time of the June 1976 rating decision that granted service connection for hearing loss included September 1975 and October 1975 letters from a private physician that specifically noted the Veteran had "no tinnitus."  The September 1979 VA treatment record describing the "problem" noted that the Veteran was service connected for "hearing and tinnitus."  At that time, however, service connection had not been granted for tinnitus and the inaccurate notation of the "problem" does not equate to a claim or a grant of service connection.  There was no diagnosis of tinnitus at that time.  

The first time a claim for tinnitus was filed was in March 2010.  

The Board has carefully reviewed the record to determine whether there is any other communication or record which may be interpreted as a claim for benefits; however, between October 1975 and March 2010 the Veteran did not submit any claim, either formal or informal, of service connection for tinnitus.  See Servello v. Derwinski, 3 Vet. App. 196 (1992).  

The October 1975 private treatment record noted that no tinnitus was present.  In August 1994, the Veteran was afforded a VA examination.  The VA examination form requested that the examiner note if tinnitus was present, and the examiner did not make a notation that tinnitus was present.  

In October 1996 correspondence the next friend of the Veteran sent correspondence indicating that the Veteran wished to establish an informal claim with the VA; however, the claim was not specified and no other correspondence was received regarding the informal claim.  

In a May 2010 VA treatment record, the first evidence of record of a tinnitus complaint, the Veteran reported that tinnitus was interfering with his hearing responses.  In a July 2010 VA treatment record, the Veteran complained of tinnitus and reported that tinnitus was in both of his ears and had been a long term symptom.  On October 2010 VA examination, the examiner noted that the Veteran reported that tinnitus began in Vietnam and opined that the Veteran's tinnitus was related to service.  

At the July 2015 Board hearing, the Veteran testified that he did not file a claim for service connection for tinnitus, because he did not know that he could file a claim.  The Board notes that the Veteran did file a claim of service connection for hearing loss and a claim for increased rating in November 1993 which noted he needed hearings aids; there was no mention of tinnitus.  There is no evidence of intent on the Veteran's part to seek service connection for tinnitus prior to March 2010.  


ORDER

Entitlement to an earlier effective date than March 8, 2010, for the assignment of a 40 percent disability rating for service-connected bilateral hearing loss, is denied. 

Entitlement to an effective date prior to March 8, 2010, for the grant of service connection for tinnitus, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


